Exhibit 10.1


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
JASON INDUSTRIES, INC. 2014 OMNIBUS INCENTIVE PLAN
(Time-Vesting)
* * * * *


Participant: __________________________                        


Grant Date: __________________________                    


Number of Time-Vesting Restricted Stock Units Granted: __________________


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Jason Industries,
Inc. (f/k/a/ Quinpario Acquisition Corp.), a corporation organized in the State
of Delaware (the “Company”), and the Participant specified above, pursuant to
the Jason Industries, Inc. 2014 Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee;
and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Time-Vesting
RSUs specified above. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.


3.Vesting.


(a)Time-Vesting. The Time-Vesting RSUs shall vest in three equal installments
with the first vesting date being the first anniversary of the Grant Date, the
second vesting date being the second anniversary of the Grant Date and the third
vesting date being the third anniversary of the Grant Date, provided




--------------------------------------------------------------------------------




that the Participant has not incurred a Termination of Employment prior to the
applicable vesting date. There shall be no proportionate or partial vesting in
the periods prior to each vesting date and all vesting shall occur only on the
appropriate vesting date, subject to the Participant’s continued employment with
the Company or any of its Subsidiaries on each applicable vesting date. The
foregoing provisions of this Section 3(a) are subject to the provisions of
Sections 3(b) through 3(g) hereof.


(b)Committee Discretion to Accelerate Vesting. Notwithstanding any other
provision herein to the contrary, the Committee may, in its sole discretion,
provide for accelerated vesting of the RSUs at any time and for any reason.


(c)Involuntary Termination Without Cause; Voluntary Resignation For Good Reason.
Subject to Section 3(e) hereof, if the Participant incurs a Termination of
Employment by the Company without Cause or there is a voluntary Termination of
Employment by the Participant with Good Reason, then a portion of the RSUs that
would have become vested on the next anniversary of the Grant Date immediately
following the date of such Termination of Employment had the Participant’s
Termination not occurred shall become vested as of the date of such Termination.
For purposes of this Agreement, “Good Reason” means, with respect to a
Participant’s Termination of Employment: (A) in the case where there is an
employment agreement or similar agreement in effect between the Company or an
Affiliate and the Participant on the Grant Date that defines “good reason” (or
words or a concept of like import, such as “Constructive Termination”), a
termination due to good reason (or words or a concept of like import), as
defined in such agreement; or (B) in any other case, the occurrence of any of
the following events, without the Participant’s advance written consent: (I) any
reduction in the Participant’s base salary; (II) any reduction in the
Participant’s percentage of base salary available as incentive compensation or
bonus opportunity, unless such reduction occurs in connection with a
corresponding increase in base salary; (III) a good faith determination by the
Participant that there has been a material adverse change in the Participant’s
working conditions or status with the Company or an Affiliate, including but not
limited to (x) a significant negative change in the nature or scope of the
Participant’s authority, powers, functions, duties or responsibilities, or (y) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, or (z) a significant reduction
in the authority, duties or responsibilities of the supervisor to whom the
Participant is required to report; or (iv) the relocation of the Participant’s
principal place of employment to a location more than fifty (50) miles from the
Participant’s then-current principal place of employment with the Company or an
Affiliate. Notwithstanding the foregoing, a Participant’s termination shall not
be considered to have occurred for “Good Reason” pursuant to clause (B) above,
unless (i) within ninety (90) days following the occurrence of one of the events
listed above the Participant provides written notice to the Company setting
forth the specific event constituting Good Reason, (ii) the Company fails to
remedy the event constituting Good Reason within thirty (30) days following its
receipt of the Participant’s notice, and (iii) the Participant actually
terminates his or her employment with the Company and its Affiliates within
thirty (30) days following the end of the Company’s remedy period.


(d)Termination by Death or Disability. If the Participant’s Termination of
Employment is due to the Participant’s death or Disability, then the RSUs shall
become fully vested as of the date of such Termination.


(e)Termination in Connection with a Change in Control. In the event of the
Participant’s Termination of Employment (i) by the Company without Cause, or
(ii) by voluntary resignation by the Participant with Good Reason, in each case,
during the period beginning ninety (90) days prior to the date of consummation
of a Change in Control and ending two years following the date of consummation
of a Change in Control, then any unvested RSUs that would have been forfeited on
the date of the Participant’s Termination shall become fully vested as of the
date of such Termination.


2

--------------------------------------------------------------------------------






(f)Voluntary Resignation. If the Participant’s Termination of Employment is
voluntary other than with Good Reason, then all RSUs that are held by such
Participant that are unvested shall terminate and expire as of the date of such
Participant’s Termination.


(g)Termination for Cause. If the Participant’s Termination (i) is for Cause or
(ii) is a voluntary Termination (as provided in Section 3(f)) after the
occurrence of an event that is then grounds for a Termination for Cause, then
all RSUs, whether vested or not vested, that are held by such Participant shall
thereupon be forfeited and cancelled for no value without any consideration as
of the date of such Termination.


(h)Termination of Unvested RSUs; Forfeiture. Any portion of the RSUs that does
not become vested in accordance with the provisions of this Section 3 shall be
automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever. For the avoidance of doubt, any portion of the RSUs that does not
become vested on or prior to the third anniversary of the Grant Date, shall be
automatically forfeited and cancelled as of such date for no value without any
consideration being paid therefor and otherwise without any further action of
the Company whatsoever.


4.Delivery of Shares. Within thirty (30) days following the date of vesting of
RSUs, the Company shall issue to the Participant the number of shares of Common
Stock, free and clear of all restrictions (other than as may apply under Section
9) that correspond to the number of RSUs that have become so vested on the
applicable vesting date.


5.Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and shall be held uninvested and without interest and paid in cash
at the same time that the shares of Common Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Common Stock at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof.
For the sake of clarity, in the event any portion of the unvested RSUs is
forfeited and cancelled in accordance with this agreement or the Plan, any
accrued dividends on shares of Common Stock underlying such forfeited RSUs shall
be automatically forfeited for no value without any consideration being paid
therefor and otherwise without any further action of the Company whatsoever.
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU unless
and until the Participant has become the holder of record of such shares.


6.Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.




3

--------------------------------------------------------------------------------




8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. The foregoing
provisions of this Section 8 to the contrary notwithstanding, the Participant
may direct the Company to satisfy any such required withholding obligation with
regard to the Participant by reducing the amount of cash or shares of Common
Stock, having an aggregate Fair Market Value equal to the statutory minimum
withholding obligation, otherwise deliverable to the Participant pursuant to
Section 4.


9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement,
consistent with issuances to holders of shares of Common Stock other than
pursuant to this Agreement. The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares of Common Stock acquired pursuant to this Agreement in the possession of
the Participant in order to carry out the provisions of this Section 9.


10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:


(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.


(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).


(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.


11.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time to the extent permitted,
without the Participant’s consent thereto, under the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.


4

--------------------------------------------------------------------------------






12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on the payroll files with the Company.


13.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.


14.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


15.Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements; provided, in such event as the
Company is prohibited from issuing shares of Common Stock, the Company shall pay
to the Participant (unless otherwise prohibited by law), within thirty (30) days
following the date of vesting of RSUs, cash in an amount equal to the aggregate
Fair Market Value of shares of Common Stock represented by such vested RSUs. As
a condition to the settlement of the RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.


16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and the Participant’s heirs, executors,
administrators, legal representatives and permitted assigns. The Participant
shall not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.


17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.




5

--------------------------------------------------------------------------------




20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


21.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time in accordance with the terms
thereof as in effect on the Grant Date and not inconsistent with the provisions
of Section 11 hereof; (b) the Award of RSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give the Participant any right to any
grants or awards in the future whatsoever; and (d) any benefits granted under
this Agreement are not part of the Participant’s ordinary salary, and shall not
be considered as part of such salary in the event of severance, redundancy or
resignation


* * * * *
    


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


JASON INDUSTRIES, INC.






By: ______________________________                    
Name: __________________
Title: ___________________






PARTICIPANT






______________________________
Name: __________________


7